DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 21st March 2022. The amendments in the filed response have been entered. 
Claims 7 and 15 have been amended. 
Claims 1-6 and 9-14 are confirmed to have been cancelled. 
Claims 7-8 and 15-19 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US 2016/0283941, hereinafter “Andrade”), in view of Makhotin (US 2015/0088756, hereinafter “Makhotin”), in view of Sheets (US 2009/0077104, hereinafter “Sheets”), in view of Madhavan (US 2017/0295023, hereinafter “Madhavan”).
Regarding Claims 7 and 15, Andrade teaches 
receiving […] a payment request from the second computing system, (interpreting that a request is received when a request is sent: "allowing only creation of multi-signature transactions in pay-to-script-hash format or any other compatible format (218)." See Andrade in [0052] in reference to Figure 3; "sending all transaction requests from the client wallets (301) to one of the central approval servers (401) to obtain the approval private key for signing the transactions (224)." See Andrade in [0057]; "submitting a credential (111) of a valid registered users (109) to one of the central approval servers for obtaining approval to create one or more valid transactions (items 218,219,220,221, 223) to send coins to one or more currency addresses (320)." See Andrade in [0074])
wherein the payment request includes at least a reference value associated with a payment transaction and a first digital signature, wherein the reference value is a hash […] associated with the payment transaction; (“allowing only creation of multi-signature transactions in pay-to-script-hash format or any other compatible format;” See Andrade in [0053])
generating […] a second digital signature; (interpreted as the action of confirmed validation using a private key: "providing (410) approval private key (406), which are corresponding to the approval public key (405) used in creation of the multi-signature address (313), to sign transaction input for one or more valid transactions (218,219,220, 221, 223); providing the most recent private key (411) to sign the whole transaction for one or more valid transactions (412)." See Andrade in [0081]-[0082])
electronically transmitting […] at least the one or more fee values, the acceptance address, and the second digital signature to the second computing system; (“Recording the transaction information (including but not limited to sender currency address, receiver currency address, amount of coins being transacted, transaction fee, transaction time) into the ledger of all transactions (e.g., the blockchain).” See Andrade in [0148]; “Storing all transaction information (including but not limited to transaction ID, sender currency address, receiver currency address, amount of coins being transacted, transaction fee, transaction time and IP addresses of sender and receiver's client wallets) in a transaction database.” See Andrade in [0187])
receiving […] blockchain data from a node associated with a blockchain network, wherein the blockchain data is recorded in one or more block of a blockchain, […]; (interpreting the creation of a new block in the blockchain for the transaction: “recording ownerships of at least one unit of the CBEM into a ledger of all transactions (e.g. blockchain) (209) using the owners' currency addresses (313) (210); verifying ownerships of at least one unit of the CBEM (211).” See Andrade in [0044]-[0045]; “generating new coins through contributing to recording any new transaction information into the ledger of all transactions (e.g. the blockchain) (209) (306); generating one or more pairs of cryptographic client public key (307) and client private key (308) for receiving and sending coins (309); storing the client public-private key pairs (items 307, 308) of one or more currency addresses generated by the currency users (310).” See Andrade in [0063]-[0065])
verifying […] the specific transaction value based on at least a correspondence between the included transaction reference and the reference value. (interpreting the data of the new block is verified against the stored transaction data: “The transaction is then broad casted to the network of nodes (214) for confirmation (305). After a transaction is generated, it is sent to transaction network for processing and has to be included in a block of the blockchain before becoming legitimate. Nodes accept the block only if all transactions in it are valid (i.e., properly signed) and not already spent. Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash.” See Andrade in [0292])
The limitation executing a first query to identify one or more fee values for the payment transaction and a second query to identify an acceptance address and executing a query on the received blockchain data to identify a specific transaction value where the included transaction address corresponds to the acceptance address are interpreted as gathering and storing information used for comparing and validating the transaction. Andrade does teach the storing of received information ("storing (116) all the submitted information in a client information database (115)"; "mapping and storing (118) multi-signature currency address(es), credential and legal identity of individual registrants"; "storing (414) transaction information in a transactions database (413)." See Andrade in [0034], [0036] and [0083]).
The limitation wherein the reference value is a hash […] associated with the payment transaction may be interpreted to describe a hash value that may have been created for the use of payment processing, which is not recited in the claim but is taught by Andrade. The limitation is recited outside of the scope of the claimed invention, descriptive of an element created by an external entity and not used by the processing server, thus concluded as a recitation of the intended use of the claimed invention.
Andrade does not expressly teach receiving, by a receiving device of a processing server, from a first computing system, at least one of a primary account number, an entity identification number, an issuer identification number, and a bank identification number and identifying, by the processing server, a second computing system associated with the received at least one of the primary account number, the entity identification number, the issuer identification number, and the bank identification number.
However, Makhotin does teach the information comprised in a payment request message, including at least one of a primary account number, an entity identification number, an issuer identification number, and a bank identification number, as well as information to help identify both the first computing system and the second computing system (“For example, the payment request may be sent from mobile device associated with a consumer in relation to a purchase transaction associated with goods or services provided by a merchant. The payment request may include any relevant information to the transaction including payment information (e.g., account identifiers, personal information, etc.), transaction information (e.g., merchant information, items being purchased, etc.), device information (e.g., mobile device phone number, secure element identifier, etc.), routing information (e.g., internet protocol (IP) address of a destination computer, identifier for destination computer, bank identification number (BIN), etc.), and any other relevant information to a payment transaction. For example, a payment request may include encrypted payment information for a transaction and may be sent to a third party computer that is configured to authenticate the payment request, validate a public key certificate, decrypt the encrypted payment information, extract a public key from the validated certificate, re-encrypt the decrypted payment information, and send the re-encrypted payment information to a transaction processor for initiation of a payment transaction. Accordingly, the payment request may include any information relevant to the secure process for transmitting sensitive data to a merchant server for processing a remote transaction.” See Makhotin in [0039]).
Makhotin further teaches a payment processing network receiving the necessary information to receive information from the first computing system (At step 610, the security information validation module 141(D) of the remote key manager 140 may obtain an authentication response value for the remote transaction by initiating an authentication process with an authentication computer 191. As described above, the security information validation module 141(D) of the remote key manager 140 may obtain an authentication response value through different methods. For example, for the embodiment shown in FIG. 6, a security information validation module 141(D) of the remote key manager 140 may generate and send an authentication request to a payment processing network 160. The authentication request may include the decrypted security information including the user authentication data (e.g., PIN, passcode, etc.) and the security value (e.g., cryptogram) generated by the mobile payment application for the remote transaction as well as payment credentials, transaction information, and any other relevant information for validating the authentication request.” See Makhotin in [0167]).
With respect to the process of establishing a communication channel between the first computing system and the second computing system, Makhotin teaches a highly secure connection (“The payment processing network interface 141(F) may include a hardware and/or software interface that is configured to communicate requests to a payment processing network 160. The payment processing network interface 141(F) may include a secure channel that allows for secure exchange of information to the payment processing network 160. For example, hardware security interfaces or session based keys may be exchanged to ensure highly secure connection with the payment processing network server computer 161.” See Makhotin in at least [0109]; “The directory server interface module 161(C) may include a hardware and/or software interface that is configured to communicate authentication requests and responses to a directory server computer 190 or system. The directory server interface module 161(C) may include a secure channel that allows for secure exchange of information to the directory server computer 190. For example, hardware security interfaces or session-based keys may be exchanged to ensure highly secure connection with the directory server computer 190.” 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Andrade to “collect information relevant to a transaction and to establish a secure connection between a sender and a recipient”, as taught by Makhotin, where it would improve the process of authentication of the transaction to determine the sender and the recipient are valid and to secure the connection for the transaction against theft or fraud.
In view of the above teachings of Makhotin, it would be reasonable to include the teachings of Makhotin in the art of Andrade to teach an authentication and create a secure connection prior to beginning a payment transaction. Thus it would be reasonable under Andrade, in view of Makhotin, to teach receiving […] a payment request from the second computing system subsequent to the first computing system and the second computing system establishing a communication channel based on the communication data, as shown above.
Andrade, in view of Makhotin, does not explicitly teach the reference value is a hash of a combination comprising a primary account number and a payment amount.  
However, Sheets does teach a hash value including a primary account number and a payment amount ("At step 201, a hash input is created from a set of data fields. The data fields contain data that can originate from the information provider or from the point of entry. The data may be, for example, data associated with a payment instrument such as a credit card, and the fields may then contain relevant information such as a primary account number (PAN), expiration data, card verification value (CVV), and the like. The data may also include time stamps, transaction amounts, or nonces. This data may be generated from an information provider, a point of entry, or some combination of the two." See Sheets in [0043]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Andrade to “a hash of the primary account number and a transaction value”, as taught by Sheets, to include the security of the customer payment device and the merchant device to secure the transaction at the time of processing the payment.
Andrade, in view of Makhotin, in view of Sheets, does not expressly teach executing a first query to identify one or more fee values for the payment transaction and a second query to identify an acceptance address; and executing a query on the received blockchain data to identify a specific transaction value where the included transaction address corresponds to the acceptance address.
However, Madhavan does teach determining the data from the transaction messages (" ... receive data transaction messages and, upon receipt, and determine whether the received data transaction message comprises (i.e., a first query) a request data transaction message comprising (i.e., a second query) data indicative of a request by the participant to modify data stored in the portion (i.e., the acceptance address) of the shared data structure 320, or electronic ledger 732, or a notification data transaction message comprising data indicative that a request has been made to modify data stored in another portion of the shared data structure 320, or electronic ledger 732 .... The transaction receiver 720 may be further operative to receive, responsive to previously transmitted notification data transaction messages, validation data transaction messages from each of a set of identified at least one other participants, i.e. the ledger device 502B, 502C, 502n associated therewith, each of the received validation data transaction messages comprising (i.e., a query on the received blockchain) data indicative of a response to the request to modify data stored in the portion (i.e., the acceptance address) of the shared data structure. Similarly, the transaction receiver 720 may be further operative to receive a response data transaction message from the participant, i.e. the ledger device 502B, 502C, 502n associated therewith, the response data transaction message comprising data indicative of a confirmation of receipt by the participant, i.e. the ledger device 502B, 502C, 502n associated therewith, of the validation transaction message, and determining, whether the received response data transaction message comprises data indicative of a confirmation that the data in the other portion of the shared data structure 320, or electronic ledger 732, has been modified or not." See Madhavan in at least [0123]; "In one embodiment, the system 700 described above may be coupled with an external process and/or device, not shown, which monitors the portion of the shared data structure 304 for modifications thereto, such as for validated modifications, and implements actions based thereon. For example, in a financial implementation where the validated modification comprises an assertion of a debt to another party, the external process and/or device, upon determining that the assertion has been validated, acts in accordance therewith to cause funds to be transferred or disbursed in satisfaction of the debt. In one embodiment, the system 700 may provide an interface, such as an application program interface, via which other software and/or devices may access the shared data structure 304, such as to make queries, i.e. pull data from the shared data structure 304, or receive unsolicited data, updates or messages, i.e. data pushed from the shared data structure 304. These other software and/or devices may then implement further actions based on the receipt of data and/or the result of the query." See Madhaven in [0211]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in Andrade, in view of Sheets, "to determine the necessary data from the transaction request and the transaction response", as taught by Madhavan, because the verification of the approval or denial of the transaction, where it would not be otherwise possible to verify the transaction without knowing, by determining or querying, would require to look up data about the transaction and what the transaction data is expected to indicate.
The limitation each block being comprised of at least a block header and one or more transaction values, wherein each transaction value includes at least a transaction address, a transaction reference, and a transaction signature is descriptive of the block without tying the information to a function of the claimed invention. Thus, this limitation is recited as the intended use of the claimed invention for reciting non-functional material.
Andrade does teach the details of a new block in the blockchain ("each block being comprised of at least a block header (i.e., transaction ID) and one or more transaction values, wherein each transaction value includes at least a transaction address (i.e., currency address), a transaction reference (i.e., transaction time, IP address), and a transaction signature (i.e., private keys)." (See Andrade in [0077]-[0085]). 
Regarding Claims 8 and 16, Andrade, in view of Makhotin, in view of Sheets, in view of Madhavan, teaches the limitations of claims 7 and 15. Andrade, in view of Madhavan, further teaches 
generating an acceptance entry, wherein the acceptance entry includes at least the acceptance address, the reference value, and the second digital signature ("providing (410) approval private key (406), which are corresponding to the approval public key (405) used in creation of the multi-signature address (313), to sign transaction input for one or more valid transactions (218,219,220, 221, 223); providing the most recent private key (411) to sign the whole transaction for one or more valid transactions (412); and storing (414) transaction information in a transactions database (413)." See Andrade in [0081]-[0083])
electronically transmitting the generated acceptance entry to a node associated with the blockchain network (" ... the operation of the system 700 includes generating a response data transaction message (block 920), transmitting the response data transaction message (block 922), and modifying the data stored in the portion of the shared data structure 320, or electronic ledger 732, (block 924)." See Madhavan in [0111]).
Regarding Claims 17 and 18, Andrade, in view of Makhotin, in view of Sheets, and in view of Madhavan, teaches the limitations of claims 7 and 15. Andrade, in view of Makhotin, further teaches 
receiving a routing number request from a computer system (interpreted as part of the transaction request: "At step 623, the acquirer computer 150 may route the authorization request message to a payment processing network 160 associated with the issuer identifier ( e.g., a BIN) or account identifier ( e.g., primary account identifier) provided in the authorization request message." Wherein the BIN includes the routing number, See Makhotin in [0202]; "At step 624, the payment processing network 160 may receive the authorization request message and may validate the authentication response value in the authorization request message." See Makhotin in [0203])
identify a current routing number for the receiving entity (interpreting the number is included in the merchant information provided previously: "At step 603, the merchant application 121 sends payee information to a remote transaction application 124 using a remote transaction software development kit (SDK), a remote transaction service layer, a remote transaction application 124 application programming interface (API), or any other application located on the mobile device 120. Payee information may include information suitable to identify a merchant associated with the remote payment transaction ( e.g., a merchant certificate, a merchant identifier associated with the mobile payment application 123, etc.), user payment method ( e.g., payment credentials associated with the mobile payment application 123), a type of transaction (e.g., a remote transaction), and any other information that may be relevant to the mobile payment application 123 for processing the remote payment transaction." See Makhotin in [0145])
transmitting the routing number to the computing system (interpreting the computing system as the financial server system, conducting settlement of payment: "At step 625, the payment processing network 160 forwards the authorization request message to an issuer computer 170 associated with the consumer account." See Makhotin in [0206]; "At step 626, the issuer computer 170 may perform a risk assessment and authorization decision process where the issuer computer 170 may parse the relevant information from the authorization request message including the authentication response value, any validation information from the payment processing network 160 related to the transaction ( e.g., a risk score, results of other authentication processes, etc.) and may make a decision regarding whether the transaction is authorized. At step 627, the issuer computer 170 may then generate and return an authorization response message including an indication as to whether the transaction is authorized back through the payment network and ultimately (although not shown) to the merchant computer 130 and the consumer 110 (through the mobile device 120) as to whether the transaction is authorized and is successfully completed." See Makhotin in [0207]-[0208]).
The limitation wherein the routing number request includes a primary account number and/or identification of the receiving entity is not clearly recited where the routing number is not described to be used by the claimed invention, and the primary account number and the routing number are not conventionally part of the same recipient address identifier, such as the Bank Identification Number (BIN). The interpretation of the limitation is there are various identifiers used by the payment processor to route the payment request to the correct address and used to authenticate and approve the transaction. Makhotin teaches the added identifiers in the payment request message, which includes a BIN, where the payment processing server is able to parse and transmit to the issuer server, which can approve and settle the payment (See Makhotin in [0145]-[0208]).
Regarding Claim 19, Andrade, in view of Makhotin, in view of Sheets, and in view of Madhavan, teaches the limitations of claim 7. Andrade, in view of Sheets, further teaches wherein the hash is based on a combination of the primary account number, the payment amount, a transaction time, product data, and a geographic location ("At step 201, a hash input is created from a set of data fields. The data fields contain data that can originate from the information provider or from the point of entry. The data may be, for example, data associated with a payment instrument such as a credit card, and the fields may then contain relevant information such as a primary account number (PAN), expiration data, card verification value (CVV), and the like. The data may also include time stamps, transaction amounts, or nonces. This data may be generated from an information provider, a point of entry, or some combination of the two." See Sheets in [0043]).

Response to Arguments
Applicant’s arguments, filed 21st March 2022, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Independent claim 7, as amended, recites, inter alia "receiving, by a receiving device of a processing server, from a first computing system, at least one of a primary account number, an entity identification number, an issuer identification number, and a bank identification number; identifying, by the processing server, a second computing system associated with the received at least one of the primary account number, the entity identification number, the issuer identification number, and the bank identification number; transmitting, by a transmitting device of the processing server, communication data for establishing a communication channel between the first computing system and the identified second computing system ... "
Claim 7 also recites "subsequent to the first computing system and the second computing system establishing a communication channel based on the communication data, receiving, by a receiving device of a processing server, a payment request from the second computing system, wherein the payment request includes at least a reference value associated with a payment transaction and a first digital signature, wherein the reference value is a hash of a combination comprising a primary account number and a payment amount associated with the payment transaction ... "
In a context of independent claim 7, and in certain exemplary embodiments, a processing server (e.g., moderating computing system 110) receives a primary account number, an entity identification number, an issuer identification number or a bank identification number (BIN) from a first computing system (e.g., sending computing system 106). See, e.g., Applicant's FIG. 1. The processing server ( e.g., moderating computing system 110) then identifies a second computing system (e.g., receiving computing system 108) that is associated with the received primary account number, entity identification number, issuer identification number, or BIN and transmits communication data for establishing a communication channel between the first computing system ( e.g., sending computing system 106) and the identified second computing system (e.g., receiving computing system 108).
The first and second computing systems (e.g., sending computing system 106 and receiving computing system 108) use the communication data and establish a communication channel therebetween and, subsequently, may initiate a process for payment to the second computing system (e.g., receiving computing system 108). Once the first and second computing systems (e.g., sending computing system 106 and receiving computing system 108) establish the communication channel (and begin a process for payment), the second computing system (e.g., receiving computing system 108) may transmit a payment request to the processing server (e.g., moderating computing system 110) including a reference value associated with a payment transaction and a first digital signature and the processing server (e.g., moderating computing system 110) then assists in the process of a cryptographically auditable transaction.
Applicant respectfully submits that Andrade, Sheets and Madhavan do not disclose or suggest at least the above-discussed features of amended independent claim 7.
In response: The amendments change the scope of the claims 7 and 15 and did require further search and consideration. Where the claims are originally recited as authentication of a first computing system executing a payment for a second computing system. The interpretation of receiving at least one primary account number, entity identification number, issuer number and bank identification number is that the first computing system is providing authorization information for the transaction. The interpretation of identifying a second computing system is to authenticate the second computing system. The interpretation of transmitting communication data for establishing a communication channel between the first computing system and the second computing system is that the connection for the transaction is secured. Based on these interpretations, the scope of the claim has changed to include authenticating the computing systems to secure the connection to perform the authentication for the payment. The prior art of Andrade teaches the authentication of the payment from the first computing system to the second computing system, which can be reasonably combined with the art of Makhotin to include the required elements needed to authenticate the computing systems and securely connect the systems. 
Thus, the prior art of record as currently combined does teach the claims 7 and 15 and also the dependent claims 16-19. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685